Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-4-2004

Salama v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1374




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Salama v. Atty Gen USA" (2004). 2004 Decisions. Paper 262.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/262


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    Case No: 03-1374

                               MONA MOSAD SALAMA,

                                             Petitioner

                                             v.

                        JOHN ASHCROFT, ATTORNEY GENERAL
                         OF THE UNITED STATES OF AMERICA,

                                            Respondent


                           On petition for review of a final order
                           of the Board of Immigration Appeals
                                   File No: A76-132-596
                         __________________________________

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                on September 30, 2004

                             Before: RENDELL, FUENTES,
                               and SMITH, Circuit Judges

                                 (Filed: October 4, 2004)

                                 ____________________

                               OPINION OF THE COURT
                                _____________________

Smith, Circuit Judge.

      Mona Mosad Salama petitioned for review of the Board of Immigration Appeal’s

(“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of her application
for asylum, withholding of removal, and relief under the Convention Against Torture.1

We will affirm the decision of the BIA.

                                            I.

       Salama is an Egyptian national and citizen of Egypt. She was admitted to the

United States on a nonimmigrant visitor visa on August 24, 1997, along with her niece

and nephew.2 The Immigration and Naturalization Service (“INS”)3 issued a Notice to

Appear, charging Salama with being removable on May 5, 1999. Salama conceded

removability, but requested, on the basis of religious persecution, asylum, withholding of

removal, and protection under the Convention Against Torture.4 The IJ determined that

Salama was not credible, had deliberately lied, and thus denied her application. The BIA

summarily affirmed without opinion.

       Where, as here, the BIA employs its streamlining procedures and affirms the IJ

without opinion, “we review the IJ’s opinion and scrutinize its reasoning.” Dia v.



  1
    The IJ had jurisdiction pursuant to 8 C.F.R. § 208.2(b) (2001). The BIA had appellate
jurisdiction pursuant to 8 C.F.R. § 3.1(b) (2002). We exercise jurisdiction pursuant to §
242(b) of the Immigration and Nationality Act, 8 U.S.C. § 1252(b).
  2
   The nature of the asylum petitions of Salama’s niece and nephew were extensively
debated before the IJ. Their appeals to the BIA, however, were withdrawn.
  3
  The INS is now the Bureau of Citizenship and Immigration Services within the
Department of Homeland Security. 6 U.S.C. § 271 (Supp. 2004).
  4
   Because Salama did not raise her claim for relief under the Convention Against
Torture on appeal, the issue is waived. Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir.
1993).

                                            2
Ashcroft, 353 F.3d 228, 245 (3d Cir. 2003) (en banc). Our review is limited to

determining whether there is substantial evidence to support the IJ’s decision. Id. at 247.

This requires that we determine whether a reasonable fact finder could make the same

determination as the agency based on the administrative record. If so, there is substantial

evidence to support the finding. Dia, 353 F.3d at 249.

       In Dia, we reiterated that the substantial evidence standard also applies to adverse

credibility determinations. Id.; Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002). The

focus is on whether the IJ’s adverse finding “is supported by evidence that a reasonable

mind would find adequate” to support that determination. Dia, 353 F.3d at 249. Specific

reasons should be given for finding a witness not credible, id., and those “reasons must

bear a legitimate nexus to the finding.” Balasubramanrim v. INS, 143 F.3d 157, 162 (3d

Cir. 1998). While inconsistencies may warrant an adverse credibility determination, the

inconsistency should “involve the ‘heart of the asylum claim.’” Gao, 299 F.3d at 272

(quoting Ceballos-Castillo v. INS, 904 F.2d 519, 520 (9th Cir. 1990)).

                                            II.

       An applicant for asylum may establish her eligibility by demonstrating, inter alia,

that she either suffered past persecution or has a well-founded fear of persecution on the

basis of her religion. 8 U.S.C. § 1101(a)(42). The burden is upon the applicant to

establish that she “qualifies as a refugee under the statute.” Obianuju Ezeagwuna v.

Ashcroft, 301 F.3d 116, 126-27 (3d Cir. 2002).



                                             3
       Here, Salama claimed that she and her family had been subjected to several vicious

attacks because they were Coptic Christians. She initially claimed in her application for

asylum that, because they were Coptic Christians, her sister had been beaten to death, her

brother killed, and her mother so severely injured that she eventually died as a result of

her injuries. Her father, according to Salama, had also been beaten, and died at home

after being discharged from a hospital because staff members observed Salama praying at

his bedside. Although Salama’s testimony before the IJ was consistent with her

application, the IJ pointed out that it was at odds with the testimony of other family

members and documentary evidence. The IJ noted that Salama’s brother testified that

their sister died because she was burned, their brother died from injuries sustained at

work when he fell in a hole at a construction site, and their mother was injured in an

automobile accident. Documentary evidence indicated that Salama’s father died, contrary

to Salama’s testimony, in the hospital. Upon being confronted with these inconsistencies,

Salama was unable to explain the disparities.

       We are satisfied that the IJ’s adverse credibility determination is based upon

substantial evidence. The IJ provided specific reasons for finding Salama’s testimony

incredible, and these are supported by the record.

       Furthermore, we need not address Salama’s claim that the IJ improperly

consolidated her application with that of her niece and nephew because that issue was not




                                              4
raised in her appeal to the BIA.5 Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir.

2003); Alleyne v. INS, 879 F.2d 1177, 1182 (3d Cir. 1989).

      For the foregoing reasons, we will affirm the order of the BIA denying Salama’s

application for asylum, withholding of removal and relief under the Convention Against

Torture.




  5
    Salama also challenged the BIA’s use of its streamlining regulations. As we
explained in Dia, the streamlining regulations are neither contrary to the Immigration and
Nationality Act nor offensive to the Due Process Clause. 353 F.3d at 245.

                                            5